1                                                                        FILED IN THE
                                                                     U.S. DISTRICT COURT
                                                               EASTERN DISTRICT OF WASHINGTON
2
                                                                Oct 25, 2019
3                                                                   SEAN F. MCAVOY, CLERK

                        UNITED STATES DISTRICT COURT
4                      EASTERN DISTRICT OF WASHINGTON

5    GB AUCTIONS INC., a Washington            No. 2:18-cv-00237-SMJ
     corporation,
6                                              ORDER DISMISSING CASE
                              Plaintiff,
7
                 v.
8
     OLD REPUBLIC INSURANCE
9    COMPANY, a Delaware corporation;
     and OLD REPUBLIC AEROSPACE
10   INC., a Delaware corporation,

11                            Defendants.

12
           On October 24, 2019, the parties filed a stipulated dismissal, ECF No. 83.
13
     Consistent with the parties’ agreement and Federal Rule of Civil Procedure 41(a),
14
     IT IS HEREBY ORDERED:
15
           1.    The parties’ Stipulated Motion to Dismiss, ECF No. 83, is
16
                 GRANTED.
17
           2.    All claims are DISMISSED WITH PREJUDICE, with all parties to
18
                 bear their own costs and attorneys’ fees.
19
           3.    All pending motions are DENIED AS MOOT.
20
           4.    All hearings and other deadlines are STRICKEN.


     ORDER DISMISSING CASE - 1
1          5.     The Clerk’s Office is directed to CLOSE this file.

2          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

3    provide copies to all counsel.

4          DATED this 25th day of October 2019.

5                       _________________________
                        SALVADOR MENDOZA, JR.
6                       United States District Judge

7

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE - 2
